Citation Nr: 1608559	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  13-02 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected psychiatric disability, to include depressive disorder, not otherwise specified (NOS); social phobia; and major depressive disorder.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1970 with service in the Republic of Vietnam, for which he received the Combat Infantryman Badge, the Purple Heart, and the Army Commendation Medal with V Device.

This appeal is before the Board of Veterans' Appeals (Board) from April 2012 and July 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The April 2012 rating decision granted service connection for bilateral hearing loss and assigned an initial rating of 10 percent, effective June 30, 2011.  The July 2013 rating decision continued the 50 percent rating for the Veteran's depressive disorder, NOS, and social phobia, and denied TDIU.

The Veteran testified before the undersigned Veterans Law Judge at a December 2015 videoconference hearing, and a transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran's psychiatric disability is most appropriately characterized by occupational and social impairment with reduced reliability and productivity due to symptoms such as impairment of short- and long-term memory; disturbances of motivation and mood, such as anxiety and depression; chronic sleep impairment; and difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran's March 2012 audiometric examination shows that the Veteran had level II in his right ear, and level V in his left ear.

3.  The Veteran is rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2015).

2.  The criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA sent a letter to the Veteran in November 2012, which set out the type of evidence needed to substantiate his claim.

Given the Board's favorable decision in granting service connection for TDIU, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

As noted above, the Veteran testified at a Board hearing in December 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015).  Here, during the hearing, the VLJ elicited testimony to support the Veteran's claims and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claims.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.

The Board notes that, at the December 2015 videoconference hearing, it was unclear whether psychiatric treatment records from Texas City were included in the claims file at the time of the hearing.  As a result, the record was left open for 30 days for the Veteran to confirm that they were indeed included in the claims file.  VA treatment records from Houston and Galveston are associated, and the Veteran did not submit any additional evidence or indicate that any such records were missing from the claims file.  As such, the Board finds that there is no indication that the claims file is incomplete or that VA did not satisfy its duty to assist in obtaining treatment records.

Additionally, the Veteran underwent a VA examination for bilateral hearing loss during the appeals period in March 2012.  The Board finds that the VA examination is adequate, and the Veteran stated at his December 2015 videoconference hearing that he did not assert any kind of inadequacy with the VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also underwent a VA examination during the appeals period in January 2013 for his psychiatric disability.  The Board notes the Veteran's contentions that the VA examination report did not accurately record his statements.  With respect to the accuracy of the VA examiner's recordation of the Veteran's statements, VA examinations are entitled to a presumption of regularity.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008).

Additionally, the Board acknowledges a December 2014 VA Form 9, in which the Veteran alleges an increase in severity of his psychiatric symptoms, specifically stating that he was unable to effectively interact with others and that it was very difficult to leave his home.  However, the Veteran subsequently reported good relationships with friends and his mother, and was able to maintain more intimate relationships.  He also did not note any difficulties in attending his hearings due to any anxiety that arose from having to leave his home.  The Board finds that the evidence as a whole does not support the Veteran's contentions of any type of worsening which would warrant a new VA examination.  See Palczewski, 21 Vet. App. at 181-83; VAOPGCPREC 11-95 (1995); 38 C.F.R. § 3.327(a).  As such, the Board finds that the VA examinations are adequate as the examinations accurately reflect the current severity of the Veteran's psychiatric disability.  See Barr, 21 Vet. App. at 312.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II.  Higher Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where the schedular criteria does not provide for a noncompensable rating, such a rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


A.  Increased Rating - Psychiatric Disability

The Veteran's psychiatric disability has been currently evaluated as 50 percent disabling, effective June 30, 2011, under 38 C.F.R. § 4.130, Diagnostic Code 9434.  This Diagnostic Code is governed by a General Rating Formula for Mental Disorders, which provides for the following rating criteria:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) or no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

The Veteran contends that, when he was last working, he was only able to get along with veterans as they were the only people with whom he could relate, and that he was unable to get along with all others.  He also reported feeling like a total failure due to his living situation and reported failures in relationships, work, socially, and in life due to his psychiatric issues.  See VBMS, 9/12/13 Notice of Disagreement.  In his December 2014 VA Form 9, he stated that he isolated himself, would go into depression, exhibited antisocial behaviors, and was unable to effectively interact with others.

At a January 2013 VA examination, the Veteran reported his current mental health symptomatology and his current psychosocial status.  He noted that at his last job, he was somewhat irritable with co-workers, but that he was still able to function effectively.  He also stated that he had an adequate social life with a couple of friends with whom he would spend time, that he enjoyed going to car shows, where he would show his own car.  Additionally, he reported insomnia, poor concentration, chronic sleep impairment, impairment of short- and long-term memory, sad and depressed mood, and feelings of worthlessness.  Upon objective evaluation, the VA examiner found that the level of occupational and social impairment was best described as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or as having symptoms controlled by medication.  The symptoms specifically identified as present by the examiner were: depressed mood; chronic sleep impairment; and impairment of short and long-term memory. He was diagnosed with major depressive disorder and was assessed with a GAF score of 60.  The examiner remarked that although the Veteran would benefit from psychiatric treatment and counseling, he "does not appear to pose a threat of danger or injury to self or others."  It was further opined that 

[b]ased on the [Veteran's] report during the evaluation, as well as his mental health and occupational history, it is less likely than not that his depressive symptoms render him unable to maintain gainful employment.  He did state that in his last occupation, he was somewhat irritable with coworkers, but was still able to function effectively. He left his job in order to take care of his mother.

VA treatment records reflect that the Veteran was noted to have depression in March 2012, although a depression screening was negative in May 2014.

At an October 2015 DRO hearing, the Veteran reported that he was "pretty good" with relationships with friends, but that his sleeping problems, specifically waking up after two hours and being restless, made it difficult to be in a relationship.  Although he stated that he had provoked periods of anger or irritability, he noted that he was able to go back to what he was doing after he went to another room to calm down for about 15 to 30 minutes.

Additionally, at the December 2015 videoconference hearing, the Veteran reported that he got irritated easily without any reason; had a "really good" relationship with family, specifically his mother; did not feel comfortable at holiday gatherings with members outside of his immediate family; and had panic attacks sometimes when he woke up in the middle of the night and thought something was wrong.  He also stated that he had two friends whom he saw every two to four weeks, but that he could not seem to keep relationships because of the way he loses his temper and because of the fact that he wakes up every two hours automatically, which would cause them to leave.

Based on a careful review of all of the evidence, the Board finds that a rating in excess of 50 percent for the Veteran's psychiatric disability is not warranted as the Veteran's psychiatric disability is more appropriately characterized by occupational and social impairment with reduced reliability and productivity.

During this period, the Veteran exhibited symptoms such as feelings of worthlessness, anger, irritability, panic attacks sometimes at night, poor concentration, chronic sleep impairment, impairment of short- and long-term memory, and sad and depressed mood.  However, the symptoms during this period, as described in the factual background above, did not manifest in the frequency, severity, or duration for the next higher rating of 70 percent rating, which requires deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Rather, the evidence of record shows that the Veteran was able to maintain a good relationship with his mother, with whom he lived; and had a "pretty good" relationship with friends.  Although the Veteran stated at the December 2015 videoconference hearing that his intimate relationships were affected due to his temper, he consistently previously stated that these relationships were affected by his waking up every two hours and being restless until he went back to sleep.

Additionally, the Veteran did not exhibit symptoms commensurate with those listed in the rating criteria for the 70 percent rating, such as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

Rather than intermittently illogical, obscure, or irrelevant speech, the undersigned VLJ noted at the December 2015 videoconference hearing that the Veteran was able to communicate, articulate well, and explain what his symptoms were, and also observed that the Veteran had normal thinking.  Although the Veteran stated that he had panic attacks sometimes when he woke up in the middle of the night and thought something was wrong, he did not experience near-continuous panic that affected his ability to function independently, appropriately, and effectively.  Additionally, the Veteran did not exhibit impaired impulse control or violence, but rather stated that he would go to another room and calm down when feeling angry or irritated and after "blowing up."

Moreover, the January 2013 VA examiner actually found that the Veteran's symptoms indicated occupational and social impairment at a 10 percent level.  However, after reviewing the evidence, the RO continued the Veteran's rating of 50 percent for his psychiatric disability based on impairment of short- and long-term memory, chronic sleep impairment, depressed mood, and a GAF score of 60 which indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  In view of these factors, the Board finds that the Veteran's service-connected psychiatric disability does not warrant an evaluation higher than 50 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

B.  Initial Rating - Bilateral Hearing Loss

The Veteran's bilateral hearing loss has been currently evaluated as 10 percent disabling, effective June 30, 2011, under 38 C.F.R. § 4.86, Diagnostic Code 6100.

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  38 C.F.R. § 4.85.

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Each ear is evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  That numeral is then elevated to the next higher Roman numeral.  Id.

The Veteran contends that he is practically deaf and experiences numerous problems, including the inability to communicate effectively, the inability to hear traffic, resorting to yelling as a mode of conversation, having to have everything repeated, and being unable to comprehend instructions.  See VBMS, 1/10/13 VA Form 9.

A March 2012 VA examination revealed puretone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
25
60
75
80
60
LEFT
25
75
75
80
64

Speech recognition ability, based on the Maryland CNC word list, was 94 percent in the right ear, and 94 percent in the left ear.  The Veteran did not exhibit the exceptional patterns of hearing impairment described in 38 C.F.R. § 4.86 in his right ear; application of 38 C.F.R. § 4.85 Table VI resulted in the assignment of level II for the right ear.  However, the Veteran did exhibit such exceptional patterns in his left ear.  See 38 C.F.R. § 4.86(b).  The higher Roman number resulted from the application of 38 C.F.R. § 4.86 Table VIA, which assigned level V for the left ear.  Application of the levels of hearing impairment in each ear to 38 C.F.R. § 4.85 Table V produced a 10 percent rating.  That is, the combination of level II in the right ear and level V in the left ear resulted in a 10 percent rating.  In addition, the March 2012 VA examiner noted that the Veteran's bilateral hearing loss did not impact his ordinary conditions of daily life, including his ability to work.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Board has considered the Veteran's statements that he is entitled to an initial rating in excess of 10 percent for such hearing loss.  However, in determining the actual degree of disability, an objective examination is most probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot necessarily meet the burden imposed by the rating criteria under 38 C.F.R § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  Cf. Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).

In sum, the Board finds that there is no audiological evidence of record to support an initial rating in excess of 10 percent for the Veteran's bilateral hearing loss.  The preponderance of the evidence is against the claim.  Therefore, the Veteran's claim for an initial rating in excess of 10 percent must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

C.  Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In view of the award of TDIU below based, which, at least in part is based on overlapping factors also applicable to extraschedular consideration, the Board finds that further analysis on this point is unnecessary under the circumstances of this case. 


III.  TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id.

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2015); Van Hoose, 4 Vet. App. at 363.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he is unemployable specifically due to his service-connected hearing loss and psychiatric disability.  He is evaluated as 50 percent disabling for a psychiatric disability as of June 30, 2011, and as 10 percent disabling for bilateral hearing loss as of June 30, 2011.  He is also evaluated as 10 percent disabling for bilateral tinnitus as of June 30, 2011.  Under the combined ratings table, these assigned ratings equate to a total disability rating of 60 percent.  38 C.F.R. § 4.25, Table I (2015).  Because the Veteran's psychiatric disability, bilateral hearing loss, and bilateral tinnitus are related to the Veteran's combat experience in Vietnam, the ratings for these disabilities shall be considered as "one disability" incurred in action.  38 C.F.R. § 4.16(a)(4).  Therefore, the Board finds that the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met for the entire period under consideration because the Veteran has one disability rated at 60 percent or more.

Additionally, as of September 12, 2013, the Veteran is evaluated as 20 percent disabling for diabetes mellitus with erectile dysfunction, 20 percent disabling for diabetic neuropathy of the right lower extremity, 20 percent disabling for diabetic neuropathy of the left lower extremity, 10 percent disabling for diabetic neuropathy of the left upper extremity, and 10 percent disabling for diabetic neuropathy of the right upper extremity.  Under the combined ratings table, these assigned ratings equate to a total disability rating of 90 percent.  Id.  The Board notes that as of September 12, 2013, the Veteran meets the combined schedular rating criteria as he had a combined rating of 90 percent, and was rated at 50 percent for a psychiatric disability.

The evidence in favor of the claim for TDIU includes the Veteran's multiple statements showing his belief that he is unemployable due to his service-connected disabilities.

The Veteran last worked in 2007 or 2008 in swimming pool construction.  Although the record provides conflicting evidence as to the reason he stopped working and whether the Veteran's ability to work is impaired, the Veteran stated in his May 2012 application that he became too disabled to work in September 2007.  See VBMS, 1/4/13 VA Examination.  Specifically, at the December 2015 videoconference hearing, he noted that he could not continue working because he was not getting any sleep due to his psychiatric disability, which then caused mistakes while working, and because of his hearing impairments.  Additionally, the Veteran stated that he was unable to maintain gainful employment because of his behavior, tendency to isolate himself, antisocial mannerisms, mental comprehension, inability to effectively interact with others, and depression.  See VBMS, 12/17/12 Statement in Support of Claim; 12/29/14 VA Form 9.  At the December 2015 videoconference hearing, the Veteran also noted that it was difficult to maintain gainful employment because supervisors and co-workers would get irritated as they would have to continually repeat themselves. The Board also acknowledges the January 2011 VA psychiatric examination report that includes an opinion finding that the Veteran's service-connected depression did not render him unable to maintain gainful employment; however, this opinion considers only the Veteran's mental health in isolation from other service-connected disabilities.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met since June 30, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a disability rating in excess of 50 percent for service-connected psychiatric disability, to include depressive disorder, NOS; social phobia; and major depressive disorder, is denied.

Entitlement to an initial rating in excess of 10 percent for service-connected bilateral hearing loss is denied.

A total rating based on individual unemployability due to service-connected disabilities (TDIU) is granted as of June 30, 2011.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


